 In the Matter of THEFIRESTONE TIRE ANDRUBBER COMPANY, EM-PLOYERandUNITED RUBBER, CORK,LINOLEUMRPLASTIC WORKERSOF AMERICA,INDUSTRIAL UNION (CIO),PETITIONERCaseNo. 8-R-24417.-Decided April 8, 1947Messrs.Harold MullandR.M. Stacy,ofAkron,Ohio, for theEmployer.Messrs. Robert E.ShuffandRex Murray,of Akron,Ohio, for thePetitioner.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onDecember 20, 1946, conducted a prehearing election among employeesof the Employer in the alleged appropriate unit to determine whetheror not they desired to be represented by the Petitioner for the purposeof collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that of the approximately 110 eligiblevoters, 89 cast ballots, of which 78 were for the Petitioner, 6 were castagainst Petitioner, 5 ballots were challenged, and 1 ballot was void.Thereafter, a hearing was held at Akron, Ohio, on February 17, 1947,before Richard C. Swander, hearing officer. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer is an Ohio corporation engaged in the manufactureof rubber and rubber products. In the manufacture of its finishedproducts during the past fiscal year, the Employer utilized raw mate-rials, principally synthetic and natural rubber, fabric and bead wire,73 N. L. R. B., No. 46.246 THE FIRESTONE TIRE AND RUBBER COMPANY247valued in excess of $1,000,000, 50 percent of which originated outsidethe State of Ohio.During the same period the finished productsmanufactured by the Employer exceeded $1,000,000 in value, morethan 50 percent of which was shipped by the Employer from Akron,Ohio, to points outside the State of Ohio.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations,claiming to representemployees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning.the representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree generally that the appropriate unit should com-prise all employees of the Employer in its Akron District Warehouse,excluding supervisors and main warehouse office clerical employees.They are in dispute, however, as to the status of four "senior clerks"employed in the warehouse, whose ballots were challenged at theelection.The Employer contends that although the senior clerks spendalmost all their working time in the warehouse, they do clerical workand consequently should be excluded from the unit.The Petitionerurges their inclusion.The record shows that although senior clerks are employed both inthe main office and in the warehouse, the main office senior clerks workoffice hours, do not punch a time clock, are under the supervision ofand receive pay increases through the office manager, observe the officevacation schedule, and perform clerical work in the office only.Thesenior clerks in the warehouse, on the other hand, work warehousehours, punch a time clock, are responsible to the warehouse supervisorsand foremen, observe the warehouse vacation schedule, and do mis-cellaneous clerical work almost entirely in the warehouse.Occasionallythey perform manual labor in the warehouse. Inasmuch as the seniorclerks in the warehouse work in close contact with and under the samesupervision as the warehouse employees, we are of the opinion that 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir duties and interests warrant their inclusion in the same unit;we shall include them.We find that all employees of the Employer 2 in its Akron DistrictWarehouse, including warehouse senior clerks, but excluding officeclerical employees and supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3Inasmuch as the results of the election held prior to the hearingshow that the Petitioner has received a majority of the valid votescast and that the challenged ballots are insufficient in number toaffect the results of the election, we shall not direct that the challengedballots be opened and counted, but will certify the Petitioner as thebargaining representative of the Employer's employees.CERTIFICATION OF REPRESENTATIVESIT IS IIEREBY CERTIFIED that United Rubber, Cork, Linoleum &PlasticWorkers of America, International Union (CIO) has been,designated and selected by a majority of all Akron District Ware-house employees of The Firestone Tire and Rubber Company, Akron,Ohio, including warehouse senior clerks but excluding office clericalemployees and supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, as their representativefor the purposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, the said organization is the exclusive representativeof all such employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.CHAIRMAN HERz0G took no part in the consideration of the aboveDecision and Certification of Representatives.3Matter ofGoodman Manufacturing Company,58 N L. R.B. 531 ;Matter of AmericanLocomotive Company,67 N L R B. 1123.2 Including the maintenance man, John Grimm,whose name was omitted from the pay-roll list furnished at the election and who was therefore challenged by the Board agent.At the hearing the parties agreed he should be included in the unit.3There are approximately 110 employees in the appropriate unit.